    3:21-cr-00348-MCRI         Date Filed 06/21/21      Entry Number 1-1        Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION


IN THE MATTER OF THE SEARCH OF                       ) CASE NO.:
799 LAVINIA ROAD                                     )
WINNSBORO, SOUTH CAROLINA                            )           (Under Seal)
                                                     )
                                                     )

       AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT

I, Special Agent Christian L. Cavaliere, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND
   1. I make this affidavit in support of an application under Rule 41 of the Federal Rules of
       Criminal Procedure for a search warrant authorizing the search of residence described in
       Attachment A of this Affidavit. I am a Special Agent with the Drug Enforcement
       Administration (DEA), United States Department of Justice, and I have served in that
       capacity since March 2019. I am currently assigned to the Provisional Task Force Group
       with the Columbia Division of the DEA in Columbia, South Carolina. As a Special Agent
       of the DEA, I am authorized to conduct investigations and make arrests for violations of
       Title 18 and Title 21 of the United States Code. I have participated as a Co-Case Agent
       and Investigative Agent in multiple narcotics investigations which have utilized many
       enhanced investigative techniques such as Title III wire intercepts, search warrants, and
       forensic examinations of varying electronic devices. I have been the Affiant for numerous
       search warrant applications. As an Investigative Agent, I have received advanced specialty
       training in areas including the interception of telephone communications, fundamentals of
       telecommunications, electronic forensics, data analysis, cellular analysis, as well as having
       received extensive training in advanced Narcotics investigations.


   2. Through my training, education, and experience, I have become familiar generally with the
       manner in which illegal drugs are imported and distributed, the method of payment for
       such drugs, and the efforts of persons involved in such activity to avoid detection by law
       enforcement. Additionally, I have received training, both formal and informal, in the

                                                 1
3:21-cr-00348-MCRI         Date Filed 06/21/21       Entry Number 1-1      Page 2 of 11




   operation of drug trafficking, money laundering, and wiretap investigations.


3. Based upon my training and experience, as well as the other sources of information
   indicated above, I know the following:


      a)      Drug traffickers frequently store controlled substances and drug paraphernalia
              for packaging, diluting, weighing and/or distributing controlled substances in,
              on, and around residence and/or business, and within vehicles and/or structures
              located on their property or its surrounding curtilage in an effort to avoid
              detection by law enforcement. This paraphernalia often includes but is not
              limited to: scales, plastic bags, diluting agents, etc;


      b)      Drug traffickers frequently store currency, financial instruments, precious
              metals, jewelry, and other items of value, which are the proceeds of drug
              transactions inside, on, and around their residence and/or place of business;


      c)      Drug traffickers frequently have in their possession, whether on their person,
              inside their vehicle, or in, on, or around their residence, firearms and other
              weapons. These firearms and weapons are commonly used by drug traffickers
              to protect their property, including, but not limited to: controlled substances;
              drug proceeds in the form of currency, jewelry and other real property; and
              other items of value whose existence may be considered illegal;


      d)      Drug traffickers frequently maintain in their residence and/or business, records
              of drug transactions, including notes, ledgers, receipts, computer files,
              photographs, video tapes, digital video recorders and associated hard drives
              memorializing footage generated by closed circuit or internet-based video
              camera systems, telephone records, calling cards, and correspondence which
              contain information on current and past associates, and may be used to identify
              co-conspirators who have not been identified or located;



                                             2
3:21-cr-00348-MCRI          Date Filed 06/21/21        Entry Number 1-1       Page 3 of 11




       e)      Drug traffickers frequently maintain fictitious identification and other
               documents which are intended to conceal their identity and avoid detection by
               law enforcement, including fictitious driver licenses, passports, photo
               identification cards, and documents relating to fraudulently obtained vehicle
               titles, registrations, and insurance;


       f)      Drug traffickers frequently maintain in their residence currently and previously
               used wireless telephones and/or electronic communications devices. Drug
               traffickers frequently store digital and voice messages and phone numbers,
               belonging to drug purchasers, other drug traffickers, and various individuals or
               entities working or assisting in the drug trade;


       g)      Drug traffickers regularly use computers in furtherance of drug trafficking and
               money laundering crimes, by maintaining illegal records and ledgers on the
               hard drives (or associated removable media) of said computers. Drug traffickers
               and money launders also regularly use computers to communicate with one
               another by way of e-mail, or other telecommunications devices using voice over
               internet protocol (VOIP), which work in conjunction with computers;


       h)      Drug traffickers and money launderers maintain books, records, receipts, notes,
               ledgers, currency and papers which are evidence of the commission of their
               narcotics and money laundering offenses. The records include tally or ledger
               sheets; sales and/or purchase invoices; bank, wire transfer and/or other financial
               institution records; federal and state corporate, partnership, individual and/or
               other tax and informational returns filed or required to be filed;


4. Drug traffickers frequently engage in money laundering in an effort to conceal the proceeds
   derived from the distribution of illegal drugs and present them as legitimate revenues. Drug
   traffickers and money launderers will also regularly utilize drug proceeds to procure goods
   (including but not limited to real estate, jewelry, automobiles, electronics, etc.) and services
   which will be used in the course of a legitimate business venture. Drug traffickers often

                                              3
3:21-cr-00348-MCRI         Date Filed 06/21/21        Entry Number 1-1        Page 4 of 11




   use drug proceeds to acquire and/or operate ostensibly legitimate businesses to provide a
   front for their illegal activity and to facilitate the laundering of drug proceeds;


       a)      Drug traffickers and money launderers will regularly purchase goods and
               services using alias names, nominee names, or the names of criminal associates
               engaged in the ongoing drug trafficking or money laundering enterprise, or
               under the name(s) of a business or organization ultimately controlled and/or
               operated by the drug trafficking or money laundering organization; and


       b)      Drug traffickers frequently store currency in multiple locations to avoid
               discovery and seizure of all drug proceeds from law enforcement during an
               arrest and/or search.

            PREMISES TO BE SEARCHED AND ITEMS TO BE SEIZED
5. This affidavit is being submitted in support of an application for a search warrant for a
   residence located at 799 Lavinia Road, Winnsboro, South Carolina (TARGET
   LOCATION) (described further in Attachment A).


6. Also to be searched are all sheds, outbuildings, appurtenances, and vehicles associated with
   the TARGET LOCATION as well as the electronic contents of any computers, removable
   media (including thumb drives, removable hard drives, compact discs, or any other device
   which can maintain digital/electronic data), digital video recorders or hard drives, wireless
   telephones, or other telecommunications devices located at the premises, or within any
   sheds, outbuildings, appurtenances, and vehicles associated with the property.


7. The items to be seized at the TARGET LOCATION are described more fully in
   Attachment B.




                                              4
3:21-cr-00348-MCRI        Date Filed 06/21/21       Entry Number 1-1       Page 5 of 11




                                  PROBABLE CAUSE


8. On June 16, 2021, agents with the FBI, DEA and numerous local partner agencies
   conducted coordinated arrests of numerous individuals indicated in a federal drug
   trafficking conspiracy case.


9. One of the indicted individuals, Antonio Goins, was located and arrested at TARGET
   LOCATION.

10. Agents announced their presence and Goins refused to come to the door of the residence
   for approximately twenty minutes residence. Agents could hear rustling inside and
   observed Goins’ vehicle outside the location. Agents observed Goins white 2010 Chevrolet
   Silverado bearing South Carolina license plate TIN924, registered to GOINS, with a
   “Tony’s Garage Door,” and telephone number 803-667-2946 on the rear window of the
   truck. Based on intelligence gathered during the investigation, agents are aware telephone
   number 803-667-2946 is associated with Goins based on a Richland County Sheriff’s
   Department November 19, 2020, incident report, where Goins reported himself as a victim
   of a stolen tractor. Agents entered the entryway of the residence and began searching for
   occupants. Agents were able to locate Goins inside the residence. Upon observing Goins
   person, agents observed material covering Goins t-shirt consistent with attic insulation.
   Agents then began doing a protective sweep for other occupants. During the protective
   sweep, agents observed a vent, large enough to fit a person, had been disturbed. Upon
   searching the vent for a person, agents noticed a firearm consistent with the size and shape
   of a rifle. Goins is prohibited from possessing a firearm from a prior conviction. Goins
   further informed agents, post-Miranda, that he also had marijuana in his refrigerator, and
   was knew that he was unable to possess a firearm due to his criminal history. No other
   occupants were located in the residence other than Goins.


   Furthermore, I believe evidence of these violations are located at the TARGET
   LOCATION.




                                            5
3:21-cr-00348-MCRI         Date Filed 06/21/21      Entry Number 1-1       Page 6 of 11




   ELECTRONIC STORAGE AND FORENSIC ANALYSIS OF COMPUTERS
                 AND CELLULAR TELEPHONES

11. I know through my training and experience that drug dealers frequently communicate with
   their customers and suppliers using cellular telephones.


12. A cellular telephone is a handheld wireless device used for voice and data communication
   through radio signals.       These telephones send signals through networks of
   transmitter/receivers, enabling communication with other wireless telephones or traditional
   “land line” telephones. A wireless telephone usually contains a “call log,” which records
   the telephone number, date, and time of calls made to and from the phone. In addition to
   enabling voice communications, wireless telephones offer a broad range of capabilities.
   These capabilities include: storing names and phone numbers in electronic “address
   books;” sending, receiving, and storing text messages and e-mail; taking, sending,
   receiving, and storing still photographs and moving video; storing and playing back audio
   files; storing dates, appointments, and other information on personal calendars; and
   accessing and downloading information from the Internet. In my training and experience,
   examining data stored on devices of this type can uncover, among other things, evidence
   that reveals or suggests who possessed or used the device.


13. There is reasonable cause to believe that phones and/or other electronic devices or storage
   media may be maintained in and among records kept on the premises. As described above
   and in Attachment B, this application seeks to search for such records in whatever form
   they are found. Thus, the warrant applied for would authorize the seizure of cellular
   telephones, computers and other electronic storage media, or potentially, the copying of
   electronically stored information, all under Rule 41(e)(2)(B). I submit that if a computer,
   cell phone or storage media is found, on the premises, there is probable cause to believe
   records will be stored on that computer, or storage medium for at least the following
   reasons:


       a) Based on my knowledge, training, and experience, I know that computer files or
           remnants of such files can be recovered months or even years after they have been

                                            6
3:21-cr-00348-MCRI         Date Filed 06/21/21       Entry Number 1-1         Page 7 of 11




           downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic
           files downloaded to a storage medium can be stored for years at little or no cost.
           Even when files have been deleted, they can be recovered months or years later
           using forensic tools. This is so because when a person “deletes” a file on a
           computer, the data contained in the file does not actually disappear; rather, that data
           remains on the storage medium until it is overwritten by new data.


       b) Therefore, deleted files, or remnants of deleted files, may reside in free space or
           slack space—that is, in space on the storage medium that is not currently being used
           by an active file—for long periods of time before they are overwritten. In addition,
           a computer’s operating system may also keep a record of deleted data in a “swap”
           or “recovery” file.


       c) Wholly apart from user-generated files, computer storage media—in particular,
           computers’ internal hard drives—contain electronic evidence of how a computer
           has been used, what it has been used for, and who has used it. To give a few
           examples, this forensic evidence can take the form of operating system
           configurations, artifacts from operating system or application operation, file system
           data structures, and virtual memory “swap” or paging files. Computer users
           typically do not erase or delete this evidence, because special software is typically
           required for that task. However, it is technically possible to delete this information.


       d) Similarly, files that have been viewed via the Internet are sometimes automatically
           downloaded into a temporary Internet directory or “cache.”


14. Forensic evidence. As further described in Attachment B, this application seeks permission
   to locate not only electronically stored information that might serve as direct evidence of
   the crimes described on the warrant, but also forensic evidence that establishes how the
   Device was used, the purpose of its use, who used it, and when. There is probable cause to
   believe that this forensic electronic evidence might be on devices in the TARGET
   LOCATION because:

                                             7
3:21-cr-00348-MCRI      Date Filed 06/21/21      Entry Number 1-1        Page 8 of 11




     a) Data on the storage medium can provide evidence of a file that was once on the
        storage medium but has since been deleted or edited, or of a deleted portion of a
        file (such as a paragraph that has been deleted from a word processing file). Virtual
        memory paging systems can leave traces of information on the storage medium that
        show what tasks and processes were recently active. Web browsers, e-mail
        programs, and chat programs store configuration information on the storage
        medium that can reveal information such as online nicknames and passwords.
        Operating systems can record additional information, such as the attachment of
        peripherals, the attachment of USB flash storage devices or other external storage
        media, and the times the computer was in use. Computer file systems can record
        information about the dates files were created and the sequence in which they were
        created.


     b) Forensic evidence on a device can also indicate who has used or controlled the
        device. This “user attribution” evidence is analogous to the search for “indicia of
        occupancy” while executing a search warrant at a residence.


     c) A person with appropriate familiarity with how an electronic device works may,
        after examining this forensic evidence in its proper context, be able to draw
        conclusions about how electronic devices were used, the purpose of their use, who
        used them, and when.


     d) The process of identifying the exact electronically stored information on a storage
        medium that is necessary to draw an accurate conclusion is a dynamic process.
        Electronic evidence is not always data that can be merely reviewed by a review
        team and passed along to investigators. Whether data stored on a computer is
        evidence may depend on other information stored on the computer and the
        application of knowledge about how a computer behaves. Therefore, contextual
        information necessary to understand other evidence also falls within the scope of
        the warrant.

                                          8
3:21-cr-00348-MCRI         Date Filed 06/21/21      Entry Number 1-1        Page 9 of 11




       e) Further, in finding evidence of how a device was used, the purpose of its use, who
           used it, and when, sometimes it is necessary to establish that a particular thing is
           not present on a storage medium.


15. Necessity of seizing entire computers or storage media. In most cases, a thorough search
   of premises for information that might be stored on storage media often requires the seizure
   of the physical storage media and later off-site review consistent with the warrant. In lieu
   of removing storage media from the premises, it is sometimes possible to make an image
   copy of storage media. Either seizure or imaging is often necessary to ensure the accuracy
   and completeness of data recorded on the storage media and to prevent the loss of the data
   either from accidental or intentional destruction. This is true because of the following:


       a) The time required for an examination. As noted above, not all evidence takes the
           form of documents and files that can be easily viewed on site. Analyzing evidence
           of how a computer has been used, what it has been used for and who has used it
           requires considerable time and taking that much time on premises can be
           unreasonable.


       b) Technical Requirements. Computers can be configured in several different ways,
           featuring a variety of different operating systems, application software and
           configurations. Therefore, search them sometimes requires tools or knowledge that
           might not be present on the search site. The vast array of computer hardware and
           software available makes it difficult to know before a search what tools or
           knowledge will be required to analyze the system or its data on the premises.
           However, taking the storage media off-site and reviewing it in a controlled
           environment will allow its examination with the proper tools and knowledge.

       c) Variety of forms of electronic media. Records sought under this warrant could be
           stored in a variety of storage media formats that may require off-site reviewing with
           specialized forensic tools.


                                             9
3:21-cr-00348-MCRI        Date Filed 06/21/21      Entry Number 1-1        Page 10 of 11




16. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the
   warrant I am applying for would permit the examination of the device consistent with the
   warrant. The examination may require authorities to employ techniques, including but not
   limited to computer-assisted scans of the entire medium, that might expose many parts of
   the device to human inspection in order to determine whether it is evidence described by
   the warrant.

                                    CONCLUSION
17. Based on the above facts and circumstances, your Affiant believes there is probable cause
   to believe that evidence of violations of federal drug trafficking statutes will be found at
   the TARGET LOCATION. I am aware through training and experience large scale drug
   traffickers will often have a drug source of supply out of state which often precludes
   meeting their source of supply in person. Therefore, traffickers will utilize various
   electronic devices to contact and coordinate the payment and delivery of controlled
   substances to them. Payments to out of state drug sources of supply frequently require
   utilizing bank deposits, purchasing money orders, shipping bulk cash, or electronic
   payments through services such as Cash App. All of these methods generate physical or
   electronic records which are highly evidentiary for a drug trafficking investigation.
   Additionally, drug traffickers will often maintain a ledger of payments and debts with
   individuals with whom they are involved in the sale of controlled substances. These ledgers
   regularly document the amount of drugs sold, dates which controlled substances were sold,
   payments/debt for these sales and identifying information who purchased the controlled
   substances.


18. Due to the information contained in this affidavit, I believe there is reason to believe
   evidence of drug trafficking will be located within the TARGET LOCATION in physical
   and electronic form. Therefore, your Affiant requests that a search warrant be issued for
   the property described herein, and more particularly described in Attachment A to search
   for the items enumerated in Attachment B. This Affiant knows these items to be tangible
   evidence of violations of Title 21, U.S.C. Sections 841(a)(1) (possession with intent to


                                           10
   3:21-cr-00348-MCRI             Date Filed 06/21/21           Entry Number 1-1             Page 11 of 11




        distribute   a   controlled   substance),   843(b)   (use   of   a   communication    device   for   dmg


        trafficking), and 846 (conspiracy to distribute a controlled substance).




                                                            dea
                                                    CHRISTIAN L. CAVALIERE

                                                    SPECIAL AGENT

                                                    DRUG ENFORCEMENT AGENCY




SWORN TO ME VIA TELEPHONE OR

OTHER RELIABLE ELECTRONIC MEANS

AND SIGNED BY ME PURSUANT TO

FED. R. CRIM. P. 4.1 AND 4(d) OR 41(d)(3),

AS APPLICABLE




This   16th day of June 2021
Greenville, South Carolina




SHIVA V. HODGES

UNITED STATES MAGISTRATE JUDGE




                                                       11
